*491In this matrimonial action, which has been the subject of numerous motions and has been before this Court on two occasions (see Schorr v Schorr, 96 AD3d 583 [1st Dept 2012]; Schorr v Schorr, 106 AD3d 544 [1st Dept 2013]), the court again properly awarded plaintiff counsel fees after considering the financial positions of the parties and the circumstances of the case (see Domestic Relations Law § 237; see also Schorr, 96 AD3d at 584). The record shows that defendant has continued to engage in extensive motion practice, including bringing motions that have little merit, and his claim that he is the non-monied spouse also continues to lack support (id.).
The court providently exercised its discretion in granting the motion to quash the subpoenas. Defendant failed to show that he could not obtain the information sought in the course of depositions of plaintiff or other sources (see Financial Structures Ltd. v UBS AG, 96 AD3d 433 [1st Dept 2012]; Menkes v Beth Abraham Servs., 89 AD3d 647 [1st Dept 2011]). Moreover, plaintiff has explicitly stated that she would provide all relevant information to defendant. The court also exercised its discretion in a provident manner in issuing the protective order based on defendant’s issuance of harassing and unnecessary subpoenas (see CPLR 3103 [a]; Matter of U. S. Pioneer Elecs. Corp. [Nikko Elec. Corp. of Am.], 47 NY2d 914, 916 [1979]).
We have considered defendant’s remaining contentions and find them unavailing. Concur — Mazzarelli, J.P., Friedman, DeGrasse, Richter and Manzanet-Daniels, JJ.